Citation Nr: 0921139	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss  prior to December 13, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss from December 13, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 until 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The matter has since been returned to 
the jurisdiction of the RO in New Orleans, Louisiana.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

During the pendency of this appeal, by rating action dated in 
September 2008, the RO determined that the Veteran's service-
connected bilateral hearing loss warranted an increased 
disability rating of 20 percent from December 13, 2007.  The 
Veteran has not withdrawn his claim and is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   Indeed, in his 
Appeal To Board Of Veterans' Appeals (VA Form 9), received by 
the RO in November 2008, the Veteran indicated that he wished 
to continue his appeal regarding the assigned disability 
ratings.

The Board further notes that, at the March 2009 video 
conference hearing, rather than characterizing all the issues 
as for increased ratings, the undersigned Acting Veterans Law 
Judge characterized one of the issue as entitlement to a 
disability rating greater than zero percent for bilateral 
hearing loss prior to July 11, 2005.  Although this was not a 
completely accurate formulation of the issue, the Veteran 
indicated that the issue characterization was correct and 
provided testimony as to his increased disability rating 
claims.  Any inaccuracy between the issues listed at the 
hearing and those actually on appeal did not prejudice the 
Veteran; he had the opportunity to and provided evidence for 
the underlying issues on appeal, and the characterization of 
the issues as earlier effective date or increased rating does 
not change the underlying symptoms.

The Board notes that in his November 2008 VA Form 9, the 
Veteran raised the issue of entitlement to an earlier 
effective date for the award of service connection for his 
bilateral hearing loss.  However, this matter is not before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The issue of a disability rating in excess of 20 percent for 
bilateral hearing loss from December 13, 2007, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Prior to December 13, 2007, the Veteran's bilateral hearing 
loss is characterized by Level I right ear hearing and Level 
II left ear hearing.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss prior to December 13, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
bilateral hearing loss.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations, including in June 2006 and August 2008.  The 
Board also notes that a June 2005 audiogram from a private 
audiologist, J.G., is of record, but does not provide 
interpreted information or appear to conform to VA standards, 
as indicated in 38 C.F.R. § 4.85, including providing a 
controlled speech discrimination test under the Maryland CNC.  
The Board finds that the interpretation of this audiogram is 
unnecessary as a more recent audiological study has been 
conducted by a VA examiner, which meets VA standards and can 
be used to determine the Veteran's level of hearing loss at 
the time of his claim. As such, the Veteran is not prejudiced 
by the non-consideration of this information. 

Increased disability rating
 
Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Bilateral hearing loss

The Veteran asserts that his hearing loss is more severe than 
indicated by the noncompensable disability rating granted 
prior to December 13, 2007.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:














	(CONTINUED ON NEXT PAGE)
TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 



TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing.  When hearing loss is service connected 
in only one ear, the non-service connected ear will be 
assigned a Roman numeral designation of I.  38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for hearing loss.  
The Veteran's hearing appears to have worsened in service, 
from his January 1963 enlistment examination to the time of 
his June 1966 separation examination.  

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  The June 1966 separation examination did not report 
findings that met these standards.  

The Veteran's private medical records also generally indicate 
that the Veteran has a history of being treated for hearing 
loss.  The July 2005 private medical record, by audiologist 
J.G., diagnosed the Veteran with bilateral mild to moderate 
sensory neural hearing loss.  Similarly, Dr. D.B., in 
September 2006, reported that the Veteran has had high 
frequency hearing loss, which was worse on the left side.  
She also reported that his hearing loss was consistent with 
noise exposure such as would be found in a military 
situation.  

The Veteran underwent a VA audiological examination in June 
2006.  The examiner found the Veteran to have normal to 
severe sensorineural bilateral hearing loss.  The 
audiological evaluation found pure tone thresholds, in 
decibels, as follows:





HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
55
70
70
56.25
LEFT
30
55
70
75
57.5

The Veteran's CNC speech recognition scores were 96 percent 
bilaterally.  The right ear had an average decibel loss of 
56.25 and the left ear had an average of 57.5, which in order 
to grant the Veteran the benefit of the doubt, will be 
rounded up to 58.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level I hearing for the right 
ear and Level II for the left ear.  After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
warrant a noncompensable disability rating.

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more. 

The Veteran also underwent a VA audiological examination on 
December 13, 2007.  The Veteran reported decreased hearing 
and reported that he was not hearing as well.  The examiner 
found mild sloping to severe sensorineural hearing loss, 
bilaterally, and that the Veteran had a mild decrease in 
hearing.  

The Veteran underwent another VA audiological examination in 
August 2008.  He reported that some days he could hear and 
some days he could not hear.  He also had difficulty hearing 
certain sounds, such as alarm clocks and the television.  The 
examiner found him to have mild to severe sensorineural 
hearing loss of the right ear and moderate to severe 
sensorineural hearing loss of the left ear.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
65
75
70
61.25
LEFT
40
60
70
75
61.25

The Veteran's CNC speech recognition scores were 70 percent 
for the right ear and 68 percent for the left ear.  The 
average decibel loss was 61.25 bilaterally.  Under 38 C.F.R. 
§ 4.85, using Table VI, these findings correspond to Level V 
hearing bilaterally.  After plotting the hearing loss 
findings on Table VII, the Veteran is found to warrant a 20 
percent disability rating. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more. 

The record also generally indicates that the Veteran received 
VA outpatient treatment for his hearing loss, including 
providing assistance with his hearing aids, but that those 
treatments did not include information necessary for a rating 
evaluation.

The record does not indicate that the Veteran warrants a 
compensable disability rating prior to December 13, 2007.  
Although the Veteran has a long history of hearing loss, the 
only hearing loss study that can be used for evaluation prior 
to December 13, 2007, the June 2006 VA examination, found 
Level I for the right ear and Level II for the left ear 
hearing loss, which is indicative of a noncompensable 
disability rating.  Hearing loss findings consistent with a 
20 percent disability rating were not of record until the 
August 2008 VA examination, although the RO appears to have 
granted the 20 percent disability rating based on the 
December 13, 2007, VA examiner finding that the Veteran had 
had a mild decrease in hearing.  There is no other medical 
evidence of record finding that the Veteran's hearing 
decreased prior to the December 13, 2007, VA outpatient 
treatment record.  

The Veteran, in his March 2009 hearing, also argued that the 
audiological evaluation was inadequate, in part, because it 
had not taken into account the full effect of the Veteran's 
disability upon his ordinary activities.  It was also 
essentially argued that audiometric testing conducted in a 
sound-controlled room does not equate to testing his ability 
to hear on a day-to-day basis.  

The Court has held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid.  The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Moreover, there was no evidence of the existence of any 
alternative testing method available.  It was also found that 
an audiologist must provide a description of the functional 
effects caused by the hearing loss disability.  See Martinak 
v. Nicholson, 21 Vet.App. 447 (2007).

The audiologist who conducted the June 2006 VA audio 
examination elicited from the Veteran that he could not hear 
cell phones.  This was sufficient to comply with the 
applicable VA policies.  See Martinak, 21 Vet.App. at 455 (VA 
audiologist's indication in a report that the Veteran's 
hearing loss affected his ability to sleep was sufficient to 
comply with requirements of VA's own internal guidance 
documents that VA audiologists describe the effects of a 
hearing disability on occupational functioning and daily 
activities). 

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The Veteran's claim for a 
compensable evaluation prior to December 13, 2007, is denied.  

Extra-schedular consideration

Finally, the Board finds that disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. 

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's hearing loss.  
Treatment has been very limited, the Veteran is not shown to 
have been frequently hospitalized due to his hearing loss, 
and he continues to work.  Accordingly, the claim will not be 
referred for extra-schedular consideration

ORDER

An initial compensable disability rating for bilateral 
hearing loss prior to December 13, 2007, is denied.


REMAND

The Veteran has also claimed that his bilateral hearing loss 
is more severe than indicated by the 20 percent disability 
rating granted from December 13, 2007.  Specifically, as 
indicated in his March 2009 video hearing testimony, he 
claims that his service-connected bilateral hearing loss has 
worsened since his August 2008 VA examination.

The Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Board further notes that the Veteran has a 
history of significant, demonstrable increased hearing loss 
throughout his appeal, as indicated by the findings of the 
June 2006 VA examination in comparison to the August 2008 VA 
examination.  As such, the Veteran should be provided a new 
VA examination to determine his current level of hearing 
loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical 
facility for the Veteran to be afforded 
an audiometric examination to determine 
the nature and severity of his service-
connected bilateral hearing loss.  The 
evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, 
and 4,000 Hertz and speech recognition 
scores using the Maryland CNC Test.  
All findings should be recorded in 
detail.

The examiner's findings should also 
specifically include effects of the 
Veteran's bilateral hearing loss on his 
ability to function under the ordinary 
conditions of daily life, upon his 
ordinary activity, and whether it 
results in any occupational impairment.

A complete rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  The Veteran's claims file 
must be made available to the examiner 
for review in conjunction with 
conducting the examination of the 
Veteran.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board.  The Veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


